Citation Nr: 0803359	
Decision Date: 01/30/08    Archive Date: 02/08/08

DOCKET NO.  05-23 509	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. D. Watson, Associate Counsel







INTRODUCTION

The veteran served honorably on active duty from January 1984 
to July 1987.  He had additional service, from which he was 
discharged for willful misconduct, from July 1987 to 
September 1988.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 RO decision which, in 
pertinent part, denied the veteran's claim of service 
connection for PTSD.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The record indicates that the veteran received a diagnosis of 
PTSD according to a VA social worker's May 2004 report.  
However, it is unclear whether that diagnosis conforms to the 
criteria of the DSM-IV and what the basis for the diagnosis 
is.

Where a diagnosis fails to conform to DSM criteria, a further 
medical opinion must be sought to determine a diagnosis.  
Cohen v. Brown, 10 Vet. App. 128 (1997) (where there is a 
diagnosis of PTSD and a nexus of current symptomatology to a 
claimed in-service stressor, but where VA believes that the 
report may not conform to the DSM diagnostic criteria for 
PTSD or sufficiency of a stressor, VA is mandated to seek a 
further examination or clarifying opinion).  Thus, the case 
must be remanded for a medical examination to determine 
whether the veteran has a current diagnosis of PTSD.

Furthermore, the veteran contends that his stressors include: 
(1) being part of the task force assigned to carry out the 
April 1986 bombings of Libya and feeling threatened by Libyan 
fighter planes overhead; and (2) personally observing the May 
1987 attack of the U.S.S. Stark by Iraqi fighter planes.  No 
attempts have been made to verify these stressors.  
Consequently, as part of VA's duty to assist, a remand is 
required in this case to attempt to verify the veteran's 
claimed stressors.

Accordingly, the case is REMANDED for the following actions:

1.  An attempt should be made to verify 
the veteran's claimed stressors through 
the appropriate channels, to include the 
Joint Services Records Research Center 
(JSRRC).  JSRRC should be asked to verify 
whether the veteran's ship, the U.S.S. 
Trippe, was involved in the March or April 
1986 bombings of Libya or was located 
nearby the U.S.S. Stark when it was 
attacked in May 1987.  JSRRC should be 
provided with all pertinent information, 
to include copies of personnel records, 
units of assignment, and stressor 
statements.  JSRRC should specifically be 
requested to verify whether the ship to 
which the veteran was attached was subject 
to attack.  If these alleged stressors 
cannot be verified, that should be stated.

2.  If a stressor is verified, the veteran 
should be scheduled for a VA psychiatric 
examination for the purposes of 
determining the nature and etiology of any 
PTSD.  Based on examination findings, 
historical records, and medical 
principles, the physician should opine, 
with full rationale, as to whether the 
veteran currently has PTSD under DSM-IV.  
Furthermore, the examiner is requested to 
address whether it is at least as likely 
as not (i.e., a 50 percent or greater 
probability) that the veteran's PTSD, if 
diagnosed, is related to the veteran's 
verified in-service stressors.

3.  After this development has been 
completed, the RO should then readjudicate 
the claim on the merits.  If the benefit 
sought is not granted, the veteran should 
be furnished a supplemental statement of 
the case, which considers all the 
pertinent evidence of record, and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the veteran until further notice.  
However, the Board takes this opportunity to advise the 
veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The veteran is also advised that 
failure to report for any scheduled examination may result in 
the denial of his claim.  38 C.F.R. § 3.655.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

